DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:  claim 10 recites Velcro which is a trademarked name and it should be change to hook and loop material or similar as supported by the specification.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 15 and 20 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites that the sensor analyzes the menstrual fluid and determines bodily information but it is not clear if the sensor alone can perform any analysis. Is there electronic components that 
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites that the sensor is at least one meaning it can be a single sensors but claim 2 says the at least one is a plurality of biosensors. Is this saying that the at least one sensor is actually more than at least one sensor sensors or that the one sensor comprises an array of biosensors?
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what the annunciator is. Is it just an alert or signaling component? 
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not clear what alternatives are selected in combinations thereof.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how cotton is deionized.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. If the patch is configure within a tampon then how is it still affixed to the undergarment as recited in claim 1?
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if the other device is part of the system or not. Similarly, it is not clear what alternatives for the devices are selected for “combinations thereof”
Claim 21 recites the limitation "the crotch" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-7, 9-10 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller US 2013/0331666.
Regarding claim 1, Miller discloses an undergarment comprising: a crotch portion ([¶95][FIG3A]); a patch, said patch being affixed to said crotch portion of said undergarment and configured to be in contact with menstrual flow ([¶95] holder 350 is designed as a sanitary pad with can be considered a patch and is affixed to the crotch portion of an undergarment); and at least one sensor ([¶91-93,56,115] the sensor is integrated into the pad. In the non-limiting example the sensing portion is the detection matrix 320), said at least one sensor being positioned on said patch and configured for communication with said menstrual flow ([¶64] the sensor and/or sanitary pad is positioned to be in contact with the fluid), wherein said at least one sensor, configured to analyze menstrual fluid upon communication with said menstrual flow, analyzes said menstrual fluid and determines bodily information therefrom ([¶66,69] the sensor can assay the collected sample and determine various physiological parameters).
Regarding claim 6, Miller discloses the undergarment wherein said at least one sensor analyzes said bodily information for a body condition, said body condition selected from the group consisting of cancers, infectious diseases, genetic disorders, sexually-transmitted diseases, drug use, and combinations thereof ([¶21,83] can detect cancer and other diseases).
Regarding claim 7, Miller discloses the undergarment wherein said at least one sensor senses for at least one DNA or RNA marker ([¶66,67]).

Regarding claim 9, Miller discloses the undergarment, wherein said patch is detachable from said undergarment ([¶72,106] the sensor and the pad can both be removed).

 	Regarding claim 10, Miller discloses the undergarment wherein said patch affixes to said crotch portion of said undergarment using Velcro material ([¶96]).

	

Regarding claim 13, Miller discloses the undergarment wherein said patch is configured within a tampon ([¶84]).

Regarding claim 14, Miller discloses the undergarment wherein said patch is integral to said undergarment ([¶96]). 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim(s) 1-3, 15, 16, 20 and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Naseri et al. US 20170265789.
Regarding claim 1, Naseri discloses an undergarment comprising: a crotch portion ([¶96][FIG3]); a patch, said patch being affixed to said crotch portion of said undergarment and configured to be in contact with menstrual flow ([¶96] the patch is a sanitary pad and is affixed to the crotch portion of an undergarment); and at least one sensor ([¶87,96] the sensor 200 is integrated into the pad), said at least one sensor being positioned on said patch and configured for communication with said menstrual flow ([¶96] the sensor and/or sanitary pad is positioned to be in contact with the fluid), wherein said at least one sensor, configured to analyze menstrual fluid upon communication with said menstrual flow, analyzes said menstrual fluid and determines bodily information therefrom ([¶97]).

Regarding claim 2, Naseri discloses the device wherein said at least one sensor comprises a plurality of biosensors ([¶87]).

Regarding claim 3, Naseri discloses undergarment wherein said at least one sensor comprises a memory, said memory storing said bodily information from said menstrual fluid ([¶117] the microcontroller stores the data).

Regarding claim 15,  Naseri discloses the undergarment further comprising: a transmitter, said transmitter transmitting said bodily information ([¶115]).



Regarding claim 20, Naseri discloses the system wherein said transmitter transmits said bodily information to another device, said another device elected from the group consisting of computers, laptops, servers, smart phones, a cloud and combinations thereof ([¶115] transmits to a smartphone device).

 	Regarding claim 21, Naseri discloses method for obtaining and analyzing bodily information from menstrual fluid comprising: positioning at least one biosensor on a patch ([¶96] the sensor 200 is positioned on the patch 140), said patch being affixed to the crotch portion of an undergarment for a woman ([¶96] affixed to a sanitary pad), said at least one biosensor thereon configured for communication with menstrual fluid from said woman ([¶96] the sensor ,.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naseri et al. US 20170265789 in view of Kritzman et al. US 2010/0136707.
Regarding claims 8, 19 and 22, Naseri does not specifically disclose bodily information from said menstrual fluid includes bodily information for an unborn child. Kritzman teaches a similar biological fluid monitoring sensor that is able to sense parameters related to an unborn child ([¶8] the sensor can determining if amniotic fluid is leaking which can cause miscarriage or  premature birth). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Naseri with the amniotic fluid monitoring of Kritzman in order to avoid the severe consequences of amniotic fluid leakage and take appropriate care steps to correct the issue ([¶8,9])
s 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naseri et al. US 20170265789 in view of Miller US 2013/0331666.

Regarding claim 4, Naseri does not disclose the undergarment wherein said at least one sensor is configured to perform a lateral flow assay of said menstrual fluid. Miller teaches a similar sensor device that uses a lateral flow assay ([¶92]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine Naseri with the lateral flow assay of Miller to detect small molecules ([¶21]) 
Regarding claim 5, Naseri does not disclose the undergarment wherein said at least one sensor further comprises an annunciator. Miller teaches a similar sensor device that alert the user to the collection and determination ([¶66]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Naseri with the annunciator of Miller in order to indicate a positive result ([¶67])

Claims 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naseri et al. US 20170265789 in view of Brilman US 2007/0260209.
Regarding claims 11 and 18, Naseri does not specifically disclose the system wherein said detachable patch comprises a reusable form factor. Brilman teaches a sensor in a diaper that is reusable and cleanable ([¶41,43]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Naseri with the teachings of a reusable sensor of Brilman in order to save sensor and change the diaper or pad ([¶33]).

s 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naseri et al. US 20170265789 in view of Tariyal et al. US 2016/0324506.
Regarding claim 17, Naseri discloses said patch is detachable from said article ([¶72]) but does not disclose and wherein said patch and said at least one biosensor are placed in a pouch and mailed to a lab. Tariyal teaches a similar sensing device that is mailed to a lab ([¶25]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Naseri with the teachings of mailing the sample as taught by Tariyal in order to centralize the testing ([¶25]). 

Conclusion

	Claim 12 does not have art applied. The closest prior art of Miller and Naseri do not disclose using deionized cotton.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        

/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793